
 
 
 
EXHIBIT 10.9

SEVENTH AMENDMENT TO THE ESCO TECHNOLOGIES INC.
PERFORMANCE COMPENSATION PLAN FOR CORPORATE, SUBSIDIARY
AND DIVISION OFFICERS AND KEY MANAGERS


 
WHEREAS, ESCO Technologies Inc. (“Company”) adopted the ESCO Technologies Inc.
Performance Compensation Plan for Corporate, Subsidiary and Division Officers
and Key Managers (“Plan”); and
 
WHEREAS, pursuant to Section X, the Plan may be amended by action of the Human
Resources and Compensation Committee (“Committee”) of the Board of Directors of
the Company; and
 
WHEREAS, the Committee desires to amend the Plan in accordance with the
Compensation Recovery Policy adopted by the Committee;
 
NOW, THEREFORE, effective as of February 4, 2010, the Plan is amended by adding
the following new Sections XII and XIII at the end thereof:
 
XII.           RESTRICTIONS.
 
In the event a Participant, during the period commencing with the payment of any
Performance Compensation Award and ending two (2) years after the Participant’s
termination of employment, as an individual or as a partner, employee, agent,
advisor, consultant or in any other capacity of or to any person, firm,
corporation or other entity, directly or indirectly, other than as a 2% or less
shareholder of a publicly traded corporation, does any of the following:


(a)           carries on any business or becomes involved in any business
activity, which is (i) competitive with the business of the Company (or a
subsidiary or joint venture of the Company), as presently conducted and as said
business may evolve in the ordinary course, and (ii) a business or business
activity in which the Participant is engaged in the course of the Participant’s
employment with the Company (or a subsidiary or joint venture of the Company);


(b)           recruits, solicits or hires, or assists anyone else in recruiting,
soliciting or hiring, any employee of the Company (or any subsidiary or joint
venture of the Company), for employment with any competitor of the Company;


(c)           induces or attempts to induce, or assists anyone else to induce or
attempt to induce, any customer of the Company (or any subsidiary or joint
venture of the Company), to discontinue its business with the Company (or with
any subsidiary or joint venture of the Company), or disclose to anyone else any
confidential information relating to the identities, preferences, and/or
requirements of any such customer; or


(d)           engages in any other conduct inimical, contrary or harmful to the
interests of the Company (or any subsidiary or joint venture of the Company),
including, but not limited to, conduct related to your employment, or violation
of any Company policy;


the Company shall be entitled to recover from the Participant any Performance
Compensation Awards paid to the Participant during the three-year period
preceding such breach.  The Company shall also be entitled to recover from the
Participant any expenses incurred by the Company in exercising its right of
recovery hereunder.  The Committee shall have sole discretion in determining the
amount that shall be recovered from the Participant under this Section XII.
 
XIII.           COMPENSATION RECOVERY POLICY.
 
In addition to, and not in limitation of, the Company’s rights under Section
XII, in the event of any intentional misconduct on the Participant’s part (as
determined by the Committee in its sole discretion pursuant to applicable law
and the Compensation Recovery Policy adopted by the Committee, including, but
not limited to, embezzlement, fraud, and breach of fiduciary duty) which results
in, or substantially contributes to, the need to restate the Company’s financial
statements, the Company shall be entitled to recover from the Participant an
amount equal to the excess of:


(a)           any Performance Compensation Awards paid to the Participant for
any period for which restatement of the Company’s financial statements is
required (but, if such period is longer than three years, not to exceed the
three most recent years thereof); over


(b)           the amount of any Performance Compensation Awards to which the
Participant would have been entitled for such period, if any, as determined on
the basis of the Company’s restated financial statements.


Any such amount recovered by the Company may also be adjusted for interest, as
determined by the Committee.  The Company shall also be entitled to recover from
the participant any fines, penalties, and other expenses incurred by the Company
as a result of the Participant’s misconduct, including expenses incurred by the
Company in exercising its right of recovery hereunder.  The Committee shall have
sole discretion in determining the amount of Recoverable Compensation that shall
be recovered from the Participant under this Section XIII.


IN WITNESS WHEREOF, the foregoing Amendment was adopted on the 4th day of
February, 2010.
 

